       Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 1 of 20


 1                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
 2                                     GREENBELT DIVISION
 3

 4    KNUTH GOLF, INC,                                  CASE NO.
      506 Goodland Place
 5    Rockville, Maryland 20850
 6    and
 7    STEPHEN TRATTNER
      506 Goodland Place
 8    Rockville, Maryland 20850
 9
                         Plaintiffs,
10
             v.
11
      ACTION MEDIA, INC.
12    10850 Dover Street
      Suite 500
13    Westminster, Colorado 80021
14    and
15    MICHAEL BILLINGSLEY
      10850 Dover Street
16    Suite 500
      Westminster, Colorado 80021
17

18                       Defendants.
19

20
                                               COMPLAINT
21
            Plaintiffs Knuth Golf, Inc. (“Knuth Golf”) and Stephen Trattner (“Trattner”) (collectively,
22
     “Plaintiffs”) for their Complaint against Defendants Action Media, Inc. (“Action”) and Michael
23
     Billingsley (“Billingsley”) (collectively “Defendants”), allege as follows:
24
                                              THE PARTIES
25

26          1.      Plaintiff Knuth Golf is a Maryland corporation having its principal place of business
27
     in Montgomery County, Maryland.
28

                                                     -1-                                  COMPLAINT
       Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 2 of 20

            2.      Plaintiff Trattner is a resident of Montgomery County, Maryland.
 1
            3.      Defendant Action Media, Inc. (“Action”) is a Colorado corporation, having its
 2

 3   principal place of business in Broomfield County, Colorado.

 4          4.      Defendant Mike Billingsley (“Billingsley”) is a resident of Broomfield County,

 5   Colorado.
 6
                                      JURISDICTION AND VENUE
 7
            5       This is an action for Breach of Contract, Fraud, Threat to Injure Plaintiffs, and
 8
     Intentional Infliction of Emotional Distress under the law of Maryland.
 9
            6.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §
10

11   1332 based upon diversity of citizenship, as the amount in controversy exceeds $75,000 and there

12   is complete diversity of citizenship between the Plaintiffs and Defendants. Knuth Golf is a
13   Maryland corporation and Trattner is a Maryland resident. Defendant Action is a Colorado
14
     corporation and Defendant Billingsley who is the host of Action’s Golf Life TV series also resides
15
     in that state. On information and belief, Billingsley is the sole or majority owner of Action.
16
            8.      This Court has personal jurisdiction over Defendants because they            regularly
17

18   conduct business in Maryland through Golf Life, a nationwide television program airing on Fox

19   Sports TV and other cable outlets, including MASN2 in Maryland. Golf Life boasts that it reaches

20   94 million viewers. Action and Billingsley actively direct email marketing to consumers in
21   Maryland and solicit advertisers for broadcast and Internet media, including Plaintiff Knuth Golf
22
     which is based in Montgomery County, Maryland.
23
            9.      Venue is appropriate in this District pursuant to 28 U.S.C. § 1391, as a substantial
24
     part of the events or omissions giving rise to the claim occurred in Montgomery County, Maryland,
25

26   and this Court has personal jurisdiction over each of the Defendants. Further, at the time of the acts

27   giving rise to the Complaint, upon information and belief Defendants knew or had reason to know

28   that the primary injury caused by their actions and giving rise to the claims in the Complaint would
                                                      -2-                                   COMPLAINT
       Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 3 of 20

     be suffered by Plaintiffs in Montgomery County Maryland.
 1
            10.     In 2018, Knuth Golf launched its new High Heat 257+ drivers, fairway woods and
 2

 3   hybrids incorporating a novel technology. This technology that was the first and remains the only

 4   one taking advantage of a USGA rule change that allowed drivers and metalwoods to be “hotter”

 5   outside the center of the face where amateur golfers hit approximately 50% of the time. This
 6
     technology was named the 3-Trampoline technology.
 7
            11.     The new 3-Trampoline technology incorporated into the High Heat 257+ golf clubs
 8
     earned stellar reviews, including from Mike Billingsley who also stated in a Golf Life episode that
 9
     he had the High Heat 257+ driver, fairway wood and hybrid in his bag.
10

11          12.     Many amateur golfers lose significant distance when they hit the turf in the fairway,

12   the rough or the sand in a fairway bunker before hitting the golf ball. In late 2019 Knuth Golf
13   added a novel technology to its fairway woods and hybrids called the Turf Glider Sole that
14
     significantly minimizes this loss of distance.
15
            13.     Prior to the 2020 PGA Demo Day, Knuth Golf sold some of its new High Heat
16
     257+ metalwoods with the Turf Glider Sole technology, and the customers loved them because
17

18   they performed as designed.

19          14.     Trattner was excited about the prospect for creating a marketing video featuring

20   golfer testimonials, including capturing their excited reviews like “Oh my God,” “Wow!” and
21   similar spontaneous statements when they looked down and saw they hit the turf or rough before
22
     hitting the ball and could not believe that they obtained so much more distance. Trattner believed
23
     that Golf Life episodes including consumer testimonials with “Wow” like comments would
24
     generate much larger total sales than the largest number of sales from any prior Golf Life episode
25

26   for prior High Heat clubs. Trattner’s opinion was supported by Revolution Golf’s use of marketing

27   videos with amateur testimonials for just the T-less driver that had a new sole technology that

28   reduced the loss of distance when it hit the turf before hitting the golf ball in the fairway and
                                                      -3-                                 COMPLAINT
       Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 4 of 20

     produce “Wow” like comments shown in a marketing video that Trattner was informed was a
 1
     major reason why they sold approximately 4-5 times the combined annual sales for all of High
 2

 3   Heat 257+ fairway wood and hybrid sales for 3-4 consecutive years. This caused Trattner to

 4   contact Billingsley of Golf Life TV in late 2019 who had created episodes for Knuth Golf in 2018

 5   and earlier in 2019.
 6
            15.     Billingsley sent Trattner a proposal on November 30, 2019 offering to be a “brand
 7
     ambassador” for a series of five 90 second episodes. Billingsley referred to them as his January,
 8
     Preseason (Feb-March), April, May, and June episodes that he valued at $15,000 and four
 9
     dedicated emails to 100,000 GL subscribers valued at $6,000 as part of a package that included
10

11   other promotional efforts.

12          16.     For the prior two years, Golf Life had eight episodes shown approximately 45 days.
13   For 2020 Golf Life will have nine episodes broadcast for approximately 40 days. Therefore, the
14
     February-March episode started in the second week in February and continued until late March.
15
     All episodes in the past two years that Golf Life promoted High Heat 257 clubs referred to as a 90
16
     second episode were priced the same and the Preseason (Feb-March) episode was priced higher
17

18   because it was for more than two minutes.

19          17.     On December 24, 2019, Trattner sent Billingsley an E-mail seeking a contract for

20   Knuth Golf’s new fairway woods and hybrids with its 3-Trampoline and its new Turf Glider Sole
21   technologies. The proposal included Golf Life’s February-March Preseason episode as the first
22
     of five episodes and the remaining four episodes being April, May, June and July 2020. Trattner’s
23
     concept for the April, May, June and July episodes was as the brand ambassador Billingsley would
24
     feature golfers’ testimonials about the new fairway woods and hybrids with the 3-Trampoline and
25

26   Turf Glider Sole technologies. The first episode, February-March, would be based on videotape at

27   the PGA Show and all episodes would include the benefits of the new Turf Glider Sole technology

28   and include golfers’ testimonials. For the remaining four episodes, Trattner stated:
                                                     -4-                                    COMPLAINT
       Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 5 of 20

            [The second episode] could be having golfers hit the 3 wood from the fairway, the
 1          rough, and fairway bunker, and another episode with golfers hitting the hybrid doing
            the same but also hitting from a divot with them hitting more greens. Then an
 2          episode that focused on the fairway woods with amateurs who were reviewed before
 3          they played and then after they played with our fairway woods 3, 5 and 7 could be
            informative and compelling. Another episode like this one but with just hybrids.
 4
     Id.
 5
            18.     Later that same day Trattner sent Billingsley another email referring to the first
 6

 7   episode to be shown at the PGA Demo Day:

 8          [Then] you can add your testimonial, and then you can ask a golfer who we send
            over to you if they can dig one of our clubs and he will look at you like are you crazy
 9          and will come back and say –unbelievable I could not dig it like others have replied
            to Dean. Add another 3 or 4 golfers who give great reviews.
10

11          Think this could be a great first episode that is followed by the next 2 with fairway
            woods and 2 with hybrids.
12
            19.     In reply, Billingsley showed no reservation about the idea of using golfers’
13
     testimonials for the final four episodes as Trattner described. On the contrary, as to that idea
14

15   Billingsley stated, “I like this a lot.” . Billingsley’s only stated concern was Trattner’s proposed

16   golfers’ testimonials in the Preseason episode because of the time he would need to take to
17   introduce the new club technology might not leave time to also capture several amateurs hitting
18
     the clubs and showing their reactions. Still, Billingsley promised to videotape several golfers’
19
     statements and testimonials just in case there was sufficient time to include these in this first
20
     episode.
21

22          20.     Billingsley sent a proposed contract which he had signed for five episodes featuring:

23   2.5 minutes for the Golf Life preseason episode (February-March); and four 90 second April, May,

24   June, and July episodes including the following content for the episodes: “Mike Billingsley as brand
25   ambassador providing on camera testimonials.” In addition, Billingsley added five dedicated
26
     emails to 100,000 GL subscribers which Trattner had offered for $3,000. Billingsley included a
27
     series of payment dates, including $3,500 on February 12, 2020; $3,250 on March 31, 2020; $3,250
28

                                                      -5-                                   COMPLAINT
       Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 6 of 20

     on April 30, 2020; $3,250 on May 31, 2020, $3,250 on June 30, 2020, and $3,000 on July 31, 2020.
 1
     Trattner signed the contract on January 6, 2020 without requesting a lower price for any episode
 2

 3   or making any other revision to the contract that Billingsley sent. Trattner did so because he

 4   believed that Billingsley believed in the potential of capturing golfers Wow like moments and did

 5   not want to suggest that reducing the price showed any possible reservation on the potential success
 6
     of proceeding with the contract.
 7
            21.     Plaintiffs understood the higher price for first payment compared to the same lower
 8
     price for the next four payments was because the February-March episode was a 2.5 minute episode
 9
     compare to the next four episodes which were 90 second episodes and each were $3,250; and the
10

11   last payment for $3,000 reflected the price that Trattner proposed for the five dedicated emails that

12   Action accepted as shown in the Agreement.
13          22.     On information and belief, Defendants had the same understanding as Plaintiffs
14
     stated in Paragraph 21 when they both signed the agreement on January 6, 2020.
15
            23.     Billingsley completed the first episode, featuring footage and interviews from the
16
     2020 PGA Demo Day, and circulated the footage for review and comment. Billingsley did not
17

18   videotape any amateur golfers’ reactions (the “Wow” moments Trattner had specifically referenced

19   in describing the content for the proposed marketing effort) which he said he would do in case there

20   was time to use them. Supra at ¶19. Although this episode was to run for at least 2.5 minutes, the
21   footage circulated by Billingsley for this episode ran approximately 30 seconds short because he
22
     did not videotape any amateur golfer’s testimonials that he said he would do before he signed the
23
     agreement that could be used to fill the remaining time. Accordingly, in an effort to mitigate Knuth
24
     Golf’s damages, Trattner requested that Billingsley use approximately 30 seconds of a videotaped
25

26   commentary of a sports announcer’s commentary on the new technology that Plaintiffs had

27   another company take for their website which Billingsley did although he implicitly acknowledged

28   that it was not as good as having amateur golfers’ Wow like statements.
                                                      -6-                                  COMPLAINT
       Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 7 of 20

            24.     Knuth Golf approved Action’s final version of the first episode in a link of the
 1
     February-March episode that Trattner reviewed in an email Billingsley sent to him. That approved
 2

 3   version included a “call to action” that offered viewers a price savings if they mentioned Golf Life

 4   when purchasing Knuth Golf’s clubs. Such a “call to action” had been a consistent critical staple

 5   of spots produced by Action for Knuth Golf in 2017 and 2018. This prior experience had shown
 6
     that offering a price savings during Golf Life’s episodes can result in a large number of sales, and
 7
     Billingsley had acknowledged that having this “call to action” was important to Plaintiffs. In
 8
     addition, Knuth Golf mailed a check in the amount of $3,500 for the first episode on February 17.
 9
            25.     However, when Plaintiffs viewed the first episode aired on Fox Sports TV the “call
10

11   to action” that Knuth Golf had approved had been deleted. This unilateral change after approval

12   of the spot was a critical omission, and at odds with the prior course of dealing between Plaintiffs
13   and Defendants. Trattner sent Billingsley an email objecting to this deletion as soon as he saw the
14
     first episode went live and asked if the deleted “call to action” could be added with a deletion of
15
     the episode elsewhere to keep the total length of the episode for future airings the same because
16
     without it sales will be less from golfers who viewed this episode. Billingsley did not deny that he
17

18   unilaterally deleted the approved call to action but said that he could not change the existing

19   episode. He also trivialized his breach of Action’s obligation to have provided Knuth Golf with

20   the opportunity to reduce some other footage in order to have time for inserting the previously
21   approved “call to action.”
22
            26.     On March 14, 2020, Trattner sent an email emphasizing his expectations for
23
     Billingsley to obtain great testimonials for the second episode, but wanting to make sure that
24
     Billingsley shot video of images and asked questions as necessary to highlight the effects of the
25

26   new Turf Glider Sole technology:

27          The one thin[g] I regret at the PGA show is that I did not have Jamie record any of
            the numerous golfers who hit our new metal woods and then say it was great and
28          then I asked them to look down at the turf and close to if not 100% of them said
                                                     -7-                                   COMPLAINT
       Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 8 of 20

            WOW or something like that and referred to the fact that they had hit the turf first
 1          behind the ball sometimes 2+ inches.
 2          So I am trying to distinguish the statement that Wow I am getting the same distance
 3          across the face which would be the result with a clean hit because of our 3 trampoline
            technology and the result when they hit behind the ball which is the result of the
 4          combination of our 3 trampoline technology AND the turf glider sole.

 5
            27.       On March 14, 2020, Billingsley responded but did not address Trattner’s comments
 6

 7   about amateur testimonials that he had wanted in the April episode. Instead, Billingsley replied to

 8   another statement Trattner made with which he disagreed. On information and belief, Billingsley

 9   did not address the subject of golfer testimonials Trattner was seeking because he had no intention
10
     to include testimonials for the second episode. In addition, on information and belief Billingsley
11
     did not disclose he did not have any intention to videotape testimonials because he was concerned
12
     that had he shared that information, Trattner would have advised him not to proceed, since it was
13
     the reason Trattner went forward with the contract which expressly called for “On Camera
14

15   testimonials.”

16          28.       In his reply on Sunday, March 14, 2020, Trattner sent Billingsley an email
17   demonstrating that Billingsley’s denial was contrary to his prior statements.. Then, Trattner
18
     reinforced the importance of including testimonials from amateur golfers in the second episode,
19
     including reaction video and commentary, as that type of footage would emphasize the distance
20
     benefits of Knuth Golf’s new clubs’ Turf Glider Sole technology. Trattner added that,
21

22   “[Incorporating] [‘W]ow[,”] expressions should not be difficult as that is the reaction we got all

23   day at the PGA show and we get emails from customers [writing they] are the best clubs ever hit.”

24          29.        In his reply on March 15, 2020, Billingsley sent an email to Trattner stating:
25
            “Fine Steve. It's so fun working with a lawyer. I'll do as you ask. I can't afford your
26
            threat and you know it.”
27

28

                                                       -8-                                  COMPLAINT
       Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 9 of 20

            30.     On information and belief, Billingsley’s statement that he would include amateurs’
 1
     testimonials as Trattner was knowingly false statement because Billingsley had no intention to
 2

 3   film amateur golfers for this second episode that he planned to do the following morning.

 4          31.     On information and belief, Billingsley lied because if he had told Trattner he did

 5   not plan on filming amateur golfers he was concerned that Trattner would have told him to not
 6
     proceed with the filming, and if there was no time to complete the April episode like he had agreed
 7
     in the contract then it would move all episodes back one month. His concern was correct because
 8
     that is precisely what Trattner would have told him.
 9
            32.      On March 16, 2020, Trattner followed up with Billingsley’s statement he would
10

11   provide testimonials by requesting Billingsley to provide him with information about the clubs he

12   would need for use by the amateur golfers he had lined up for the April episode.
13          33.     Later that day, Billingsley responded, stating, “Our next episode goes out next week.
14
     I shot the video today here in Colorado. I'll have a rough cut for you tomorrow. We are not in a
15
     position to have testimonials. However, I believe you will like what I've produced.”
16
            34.     Billingsley’s failure to include any amateur testimonials in the April episode
17

18   constitutes a breach of the plain terms of the contract between Action and Knuth Golf, which

19   expressly promised that Billingsley would act “as a brand ambassador providing On Camera

20   testimonials.” (emphasis supplied).
21          35.     The April episode was shown without any On Camera testimonial only because
22
     Billingsley lied to Trattner the day before and Billingsley stated there was no time left for
23
     Defendants to create an April episode with the agreed player testimonials. Trattner objected to
24
     what Billingsley had done but attempted to mitigate the damages from the breach of the agreement
25

26   and Defendants’ fraud of their intention to comply with the terms of the Agreement by proposing

27   different video than what Billingsley had included in the Defendants’ proposed April episode.

28          36.     Knuth Golf did not then terminate the agreement with Action based on its multiple
                                                     -9-                                    COMPLAINT
      Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 10 of 20

     breaches of the agreement and fraudulent concealment that it had no intend with complying with
 1
     the terms of the agreement, because Trattner           believed (consistent with Billingsley’s prior
 2

 3   representation made before the parties entered into the contract) that Billingsley really liked the

 4   marketing concept “a lot;” had not expressed any reservations, or suggested any other ideas that

 5   Trattner had requested in his email in December, 2019; that the three episodes remained to be
 6
     filmed prior to completion of the contract would generate a lot of business with amateurs golfers’
 7
     testimonials; and that Billingsley would not lie again and do as required under the agreement.
 8
            37.     On March 26, 2020, Billingsley sent an email to Trattner with an attached invoice
 9
     in the amount of $ 3,250. Billingsley’s March 26, 2020 email expressly states the attached invoice
10

11   is for “Subject: Golf Life April / Invoice.” (Emphasis added.)

12          38.     Plaintiffs understood that the April invoice Billingsley sent was consistent with their
13   understanding of the Agreement (supra at ¶¶20-21) because it was the second of the two scheduled
14
     payments for the second episode listed in the Agreement.
15
            39.     Trattner authorized the mailing of the second payment on March 27, 2020 for the
16
     April Episode, which was before the contractual due date on March 31, 2020. That check was
17

18   deposited by Action on April 3, 2020.

19          40.     Thus, on April 3, 2020 Knuth Golf had fully paid Action for the first February-

20   March episode and the April episode as required by the contract, and consistent with Action’s
21   express request for the payment for the “April/Episode.”
22
            41.     On April 1, 2020, Trattner reached out to Billingsley again to try to ensure that there
23
     was no ambiguity concerning Knuth Golf’s expectations for the May episode, which was to be
24
     filmed in April. Trattner queried:
25

26          NEXT EPISODE

27          Where were you planning on shooting [the May episode] and will it still be open?

28          How many amateur golfers did you say you have lined up to test clubs?

                                                     -10-                                   COMPLAINT
      Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 11 of 20


 1          We obviously need to know their [sic] specs so we send you the correct clubs for
            their testing. See questions stated above.
 2

 3          So, there is [no] misunderstanding on what you will be filming, please provide your
            objective and plan to achieve it. In this regard, please send us when and where (like
 4          starting at hole 14 when course opens you can take what you intend to ask them to
            do (individually or as a group), when you intend to film them and when interview
 5          them—after the shot and when they say for example and they say they liked the
            distance and then ask them to look down with photography showing they hit behind
 6
            the ball which a divot left and hopefully you will hear Wow).
 7

 8          42.     On April 2, 2020, Billingsley sent an email responding to Trattner’s email from the

 9   previous day: We have you contracted for a :90 second feature in the upcoming show. As I
10
     mentioned, we will find a few people to try out the clubs and interview them. It is my advice that
11
     this is NOT the best use of :90 seconds. However, if you are dead set on this type of testimonial
12
     segment, experience says we will be doing just that. (Emphasis added).
13
            43.     Plaintiffs concluded that Billingsley had not only concealed his intention to breach
14

15   the terms of the contract for the April episode by failing to include any testimonials, but that

16   Billingsley had misled them in order to secure the contract in the first instance.
17          44.     Trattner sent an email dated April 2, 2020, advising Billingsley that Knuth Golf was
18
     terminating its agreement with Action. Trattner explained:
19
            I wrote to you on December 31 that we would proceed with a 5 episodes package
20          for $15,000 with the first episode being shot at the PGA show and then 4 more
            episodes that captured WOW moments from golfers because we believed that this
21          would be an episode that your viewers could identify with and buy our clubs. I wrote
22          2 episodes would include golfers who played with the fairway woods and 2 episodes
            who played with the hybrids. In reply on the same day and most importantly to me
23          you wrote you “liked that idea a lot” which is why we proceeded. Then we talked
            on January 1 and I mentioned that the 4 episodes could [be] broken down with
24          golfers with one each club who had just played that day and one who had played for
            a week. And again, you liked that idea.
25

26          That is why I was very unhappy that when I asked you which clubs you need for the
            golfers for the first of 4 episodes after the PGA show you replied you had already
27          filmed the second episode with just filming yourself and said I would like it. I was
            upset to say the least because the whole point of the 4 episodes after the PGA Show
28          we had agreed upon was for golfers who saw your show and they would see other
                                                      -11-                                COMPLAINT
      Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 12 of 20

            golfers just like them who loved the benefits of our clubs who was amazed at what
 1          a difference our technologies had on their performance‐ and not the skill you have
            which is self‐evident when looking at your swing.
 2

 3          [Now] you write that you will arrange for a “few” golfers to proceed with what we
            agreed upon if we insist, but you advise against it which is consistent with your
 4          filming the second episode which was contrary to our agreement. Do not know what
            you mean by a few and do not know if you intend to give them the clubs before the
 5          filming or not so they will have had opportunity to play with it at least a few times
            and you would know what they were going to say, but a few could mean 2 or 3 and
 6
            if they show up anything is possible and 1 or 2 may not have had a good experience.
 7          But even assuming that they did, in your view that this would not be the best use of
            time provided and had you said that I would [have] declined to proceed because you
 8          did not have the same vision I had of what we need.

 9
            45.       On April 2, 2020, Billingsley replied that this was “not fair” and that he did not
10

11   accept Trattner’s cancellation of the contract. He went on to explain that, contrary to his prior

12   assertions that he “liked a lot” Trattner’s concept for the episodes, that Trattner “need[ed] to listen
13   to guidance.” Plaintiffs understood Billingsley’s reference to his “guidance” was a reference to
14
     his prior statement “that utilizing amateur testimonials for a 90-second episode was not “the best
15
     use of the time.”
16
            46.       On April 8, 2020, Billingsley attempted to justify his failure to include customer
17

18   testimonials in the second episode even more than before as he criticized the value of customer

19   testimonials, stating, “If you think people going ‘wow’ will sell clubs, you are not paying attention

20   to the times.”
21          47.       On information and belief, Billingsley’s comments in response to Knuth Golf’s
22
     cancellation of the contract with Action made plain that his initial statement (when he was
23
     attempting to consummate the sale), that, “I like this a lot,” was a blatant falsehood intended to
24
     secure an agreement with Knuth Golf for multiple episodes.
25

26          48.       On April 14, 2020, email to Trattner, Billingsley stated, “Once we came to terms

27   and agreement, with 90 second features and new technology, I have extended to you my concern

28   about trying to only use testimonials.”
                                                      -12-                                   COMPLAINT
      Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 13 of 20

             49.     Plaintiffs understood Billingsley’s statement quoted above in Paragraph 48 as being
 1
     a clear admission that Billingsley intentionally deceived Trattner in order to secure the agreement
 2

 3   he proposed to Knuth Golf.

 4           50.     Two days after Trattner advised Billingsley that Knuth Golf was cancelling the

 5   remainder of the contract with Action , and one day after Action deposited Knuth Inc.’s March 27,
 6
     2020 check for $3,250 for the April episode Billingsley sent an email to Trattner on April 4, 2020
 7
     stating that there two “invoices due.” The first invoice for $3,250 was a copy of the same invoice
 8
     Billingsley sent on March 26, 2020 which he stated in the Re: line it was for “ the April
 9
     /Episode” which was already paid in full. The second attached invoice dated on April 3, 2020
10

11   inexplicably appeared to be seeking a third payment of $3,250 for April episode that was already

12   paid for. Both invoices included a statement that the amount of $3,250 was due now.
13           51.     On information and belief, Defendant Action knew that Knuth Golf did not owe any
14
     money on April 4, 2020 because it had deposited Knuth Golf’s payment of $3,250 for the April
15
     Episode on April 3, 2020 which corresponded to the second payment in the Agreement, and
16
     Billingsley knew it was deposited because his wife does the bookkeeping for Action.
17

18           52.     On information and belief if Billingsley knew that Plaintiff’s $3,250 check was

19   deposited on April 3, 2020 in reply to his March 26, 2020 email requesting the same then he knew

20   that the April episode was paid and his statement on April 4, 2020 that money was owed was
21   intentionally false.
22
             53.     Assuming that Billingsley was not aware that Knuth Golf’s check for the April
23
     episode that he had requested on March 26, 2020 was deposited by Action on April 3, 2020, Trattner
24
     responded to Billingsley’s April 4, 2020 email on the same day disputing Billingsley’s claim that
25

26   any payment was due because Knuth Golf had already paid for the second episode, which was the

27   second payment scheduled in the Agreement. In addition, in this email, Trattner set forth other ways

28   Billingsley caused Action to breach its agreement with Knuth Golf and damages that would offset
                                                     -13-                                  COMPLAINT
      Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 14 of 20

     Defendants’ requests for further payments.
 1
            54.     Nevertheless, in his reply on April 4, 2020, Billingsley wrote again to Trattner,
 2

 3   stating that Knuth Golf owed Action for the April episode which now clearly demonstrated bad

 4   faith as he was advised that the payment Billingsley had expressly request for the April episode had

 5   been made. In addition, Billingsley stated the reason Plaintiffs was refusing to make a further
 6
     payment for that episode was because Trattner and or Knuth Golf was “trying to cut losses,” which
 7
     he knew could not be true as Knuth Golf had paid for the April episode.
 8
            55.     On information and belief, at the time of his second April 4, 2020 email Billingsley
 9
     knew that Knuth Golf’s check for the full amount of the April invoice he had sent on March 26,
10

11   2020 and was deposited on April 3, 2020.

12          56.     On information and belief, if and when Billingsley was informed that Knuth Golf’s
13   March 27, 2020 check was deposited then Billingsley and Action would have known that there was
14
     no basis for his claim that Knuth Golf owed Action for the April episode. Further Billingsley would
15
     not have had any basis to state Plaintiff’s refusal to pay for the April episode was because Plaintiff
16
     “was trying to cut losses.”
17

18          57.     Further, had Trattner been motivated to “cut his losses,” he would have requested

19   the prices of the last four episodes to be reduced to the lower price of $ 3,000 for 90 second episodes

20   Billingsley offered to sell them for; or even far less as Billingsley offered to sell one 90 second
21   episode for just $2,000. In addition, Trattner would have requested a credit for (a) Defendants’
22
     failure to keep the approved “call to action” for the February- March episode and (b) Defendants’
23
     failure to include any “testimonials” required by the party’s contract. Alternatively, Knuth Golf
24
     could have terminated the contract after Action’s breach of its express terms in producing the
25

26   April episode that failed to include any testimonials, and refrained from making the payment on

27   March 27, 2020 for the April episode based an offset of damages due to Defendants’ breaches

28   and fraud in claiming that they will provide the testimonials in the second episode the day before
                                                      -14-                                   COMPLAINT
      Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 15 of 20

     then intended to videotape the second episode without any testimonials.
 1
            58.     Plaintiffs have suffered substantial injuries and damages as a result of Defendants’
 2

 3   conduct.

 4                                               COUNT I
                                     Breach of Contract (Against Action)
 5
            59.     Plaintiffs incorporate Paragraphs 1 through 58 inclusive, as if fully set forth.
 6

 7          60.     Action and Billingsley willfully breached the contract with Knuth Golf and caused

 8   damages, when they deleted a “call to action,” and which Plaintiffs approved in the link to

 9   February-March episode that Defendants sent to Plaintiffs. This “call to action” lasted about seven
10
     seconds and included a verbal and visual reference to Knuth Golf’s website and a verbal and visual
11
     statement that viewers could save 15% if they mentioned Golf Life during checkout. Defendants’
12
     unilateral deletion damaged Knuth Golf, and could have been easily avoided if Billingsley had
13
     notified Trattner that he needed to delete seven (7) seconds from the episode which Plaintiffs would
14

15   have provided other content to be deleted.

16          61.     Defendants stated in reply that Knuth Golf was not damaged because Billingsley
17   left a call to action by the last person in the episode. Defendants’ statement equating the two calls
18
     to action was in bad faith, because unlike the call to action identified in Paragraph 60, the one call
19
     to action Billingsley left in the episode was approximately only 1-2 seconds with no visual of Knuth
20
     Golf’s website domain name and no oral or visual reference to any savings if the viewers selected
21

22   Golf Life when placing their order at that website.

23          62.     Action breached the contract with Knuth Golf by failing to include any on camera

24   amateur testimonials in the February-March episode as he agreed to do if there was available time
25   which there was and failed to include any testimonials in the April episode. Action also breached
26
     the Agreement by failing to include the call to action with Plaintiffs had approved.
27
            63.     Knuth Golf has been damaged as a result of Action’s bad faith breaches of the
28

                                                     -15-                                   COMPLAINT
      Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 16 of 20

     contract.
 1
                                                  COUNT II
 2                                   Fraud (against Action and Billingsley)
 3
             64.     Plaintiff incorporates Paragraphs 1 through 63 inclusive as if fully set forth herein.
 4
             65.     In response to Trattner’s proposal for a series of episodes focused heavily on
 5
     consumer testimonials Billingsley (and, therefore also, Action) stated, “I like this a lot.”
 6

 7           66.     In addition, Action and Billingsley made the quoted statement “I like this a lot” in

 8   Paragraph 19 but he stated his only reservation being that he may not have time to include them

 9   in the first episode to Trattner.
10
             67.     After Billingsley secured an agreement with Knuth Golf, Billingsley stated that
11
     using “testimonials” is not the “best use” of time in the episode.
12
             68.   On April 9, 2020, Action and Billingsley attempted to justify the view that using
13
     testimonials that Trattner had proposed was not a “best use” of the episode in criticizing the value
14

15   of customer testimonials as follows: “If you think people going "wow" will sell clubs, you are not

16   paying attention to the times.” Trattner sent a reply on April 11, 2020, referring to two of the most
17   respected creators of video marketing that “using customer testimonials” is one of the most
18
     important ways to create consumer sales and sent third party articles confirming the same.
19
             69.     In his April 14, 2020 email to Trattner, Billingsley wrote: “Once we came to terms
20
     and agreement, with 90 second features and new technology, I have extended to you my concern
21

22   about trying to only use testimonials.” Thus, there could not by any possible doubt about Action

23   and Billingsley’s intent to deceive Plaintiffs in order to obtain the Agreement. Nor is there any

24   doubt that Plaintiffs were deceived, and fully justified in terminating the agreement.
25           70.     On April 4, 2020, Billingsley sent an email to Trattner with the same invoice he
26
     sent on March 26, 2020 which Billingsley stated in the Re: line was for the “ Golf Life April/
27
     Invoice” and another invoice dated April 4, 2020 for April with each for $3,250 and demanded
28

                                                      -16-                                   COMPLAINT
      Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 17 of 20

     payment for both invoices on that date. However, Action knew Billingsley was seeking a double
 1
     or triple payment for the April episode because it had deposited Knuth Golf’s March 27, 2020
 2

 3   check for $3,250 in response to Billingsley’s request on March 26, 2020 for that amount to pay

 4   the April episode. Further, Billingsley knew after Plaintiffs informed him of that Knuth Golf’s

 5   March 27, 2020 check was mailed for the April Episode invoice and was deposited so there was
 6
     no basis for him to continue to claim again Knuth Golf owed any money for the April episode.
 7
            71.     The two invoices that Billingsley sent with his April 4, 2020 email which both
 8
     expressly stated were due on receipt was so factually baseless that Billingsley asserted in an email
 9
     on April 14, 2020 he had never requested an immediate payment on April 4, 2020. But that lie was
10

11   self-evident because Billingsley’s April 14, 2020 email had at the bottom of and email chain his

12   April 4, 2020 email where demanded payment on April 4, 2020 on two invoices for the April
13   with the attached invoices both of which stated that the amount of those invoices for $3,250 was
14
     due.
15
            72.     In addition, Billingsley claimed in his email dated April 13, 2020 that the contract
16
     entered by the parties did not seek payments based on prices of episodes. Instead, according to
17

18   Billingsley the payments in the Agreement “are for the monthly airings.”

19          73.     Billingsley further stated that he “ bills all of [the] companies” for the monthly

20   airings and Billingsley emphasized “again is not unique to Knuth Agreement, it is the same for
21   everyone.” On information and belief, Defendants’ did not bill other third parties for their
22
     episodes based on “monthly airings.”
23
            74.     Billingsley’s repeated attempts to justify his continued assertion that Knuth Golf
24
     had not paid for the April episode even though he requested a payment for the “April/Episode” on
25

26   March 26, 2020 email was abusive and in bad faith.

27          75.     The agreement between Knuth Golf and Action proves that Billingsley’s statement

28   that he bills on the basis of “airings” that were shown and not episodes was a contrived lie and
                                                     -17-                                  COMPLAINT
      Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 18 of 20

     could not have been possibly be true because the first payment under the contract for $3,500
 1
     was due on February 12, 2020 which was just a few days after the 2020 February-
 2

 3   March episode was shown.

 4          76.     Billingsley’s email on March 26, 2020 to Plaintiffs with an attached invoice that

 5   expressly states that the requested payment of $3,250 for the “April episode” was before the April
 6
     episode was shown so it could not have been for past airings of the April episode.
 7
            77.     Further, if the first two payments were for the past airings of single episode of
 8
     February-March that would have meant that the first episode cost would have been $6,750 which
 9
     makes no sense. Defendants’ claim that the invoices sent are for past “airings” is inconsistent with
10

11   the Defendants’ express statements prior to Plaintiffs’ termination of the Agreement, including their

12   statement in Billingsley’s March 26, 2020 email that Defendants’ bill by the “episode” which is
13   consistent with the reasonable interpretation of the payment schedule in the contract. Supra at
14
     ¶¶20-21.
15
            78.     On information and belief, Defendants knew Billingsley’s statement that Action
16
     requires payments in other contracts based on “airings ” that were shown was false. Further, on
17

18   information and belief Defendants new explanation was on its face a desperate attempt to keep a

19   baseless claim open so they could continue to threaten to injure Plaintiffs which they did as set

20   forth in Count III.
21

22
                                                    COUNT III
23        Threat to Injure Plaintiffs, and Intentional Infliction of Emotional Distress (Billingsley)

24          79.     Plaintiff incorporates Paragraphs 1-78 inclusive as if fully set forth herein.

25          80.     Trattner denied that Knuth Golf owed any money in a very long email reply on April

26   7, 2020, reviewing some of the history of Action’s breaches that caused Knuth Golf damages, the

27   fraudulent inducement that provided grounds for termination, and the fact there cannot be any

28   monies owed because Knuth Golf had paid for the April episode that was then running.

                                                     -18-                                   COMPLAINT
      Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 19 of 20


 1           81.      In reply on April 8, 2020, Billingsley stated Knuth Golf owed money for the April

 2   invoice and added his threat to injure Plaintiffs: “The golf business is very small and competitive.

 3   I know a lot of these people on the buyer and course side.”

 4           82.     Trattner had shared with Billingsley that he was experiencing emotional distress due

 5   to his adult 38-year-old daughter’s fighting for her life against Stage 4 cancer prior to encountering

 6   Billingsley’s unreasonable, intentionally fraudulent claims and defenses. Billingsley indirectly

 7   acknowledged being aware of Trattner’s emotional distress in his emails to Trattner continuing to

 8   demand payment for bills not due.

 9           83.     On information and belief, Billingsley reminded Trattner of his stress with the hope

10   that Trattner would simply pay a fraudulent claim by Action to reduce the added stress caused by

11   Defendants’ demands. Billingsley succeeded in imposing more pain and stress, but Trattner would

12   not agree to pay Defendants Action and Billingsley who had defrauded Plaintiffs.

13           84.     Plaintiffs have suffered damages as a result of Billingsley’s intentionally demanding

14   money which he knew was not owed, threats to harm Knuth Golf and intentional infliction of

15   emotional distress.

16                                         PRAYER FOR RELIEF

17   For all of the foregoing reasons, inter alia, Plaintiffs seek a finding that:

18        1. Action Media, Inc. breached the January 6, 2020 Agreement (“Agreement”), by failing to

19            comply with the terms of the first two episodes;

20        2. Action Media, Inc. and Michael Billingsley committed fraud in the inducement of the

21            January 6, 2020 contract and his fraud that permitted his to create a second episode in

22            accordance with the terms of Agreement;

23        3. Action Media, Inc. and Michael Billingsley falsely and fraudulently demanded two monthly

24            payments for the same April episode and continued making fraudulent statements seeking

25            to justify any further payment;

26        4. Action Media, Inc. and Michael Billingsley threatening to harm Plaintiffs’ efforts in the

27            golf industry and intentional infliction of emotional distress to induce Trattner to have

28            Knuth Golf pay a bogus invoice;

                                                       -19-                                 COMPLAINT
     Case 8:20-cv-01254-PWG Document 1 Filed 05/20/20 Page 20 of 20


 1     5. Action Media, Inc. and Michael Billingsley owe Knuth Golf compensatory damages for

 2        their breach of the agreement, fraud, threat to harm and intentional infliction of emotional

 3        distress, and punitive damages in the amount exceeding $100,000;

 4     6. That Plaintiffs are entitled to compensatory and punitive damages against Defendants in an

 5        amount to be determined at trial;

 6     7. That Plaintiffs are entitled to such other relief that is warranted including a preliminary and

 7        permanent injunction to require Defendants to refrain from making any further

 8        disparaging, false and misleading comments about Plaintiffs or any other attempts to injure

 9        Plaintiffs; and

10     8. That Plaintiffs are entitled to attorney’s fees and costs.

11                                               Respectfully Submitted,
12
                                                 Roger C. Simmons, Esq.
13
                                                 Shawn P. Cavenee, Esq
14                                               Gordon & Simmons, LLC
                                                 1050 Key Parkway, Ste. 101
15                                               Frederick, Maryland 21702
                                                 (301) 662-9122
16                                               Fax: (301) 698-0392
17                                               rsimmons@gordonsimmons.com
                                                 scavenee@gordonsimmons.com
18                                               Attorneys for Plaintiffs

19

20                                  DEMAND FOR JURY TRIAL

21       Plaintiffs demand a trial by jury for all issues so triable as of right.

22

23                                                         ______________________
                                                           Roger C. Simmons
24

25

26

27

28

                                                    -20-                                  COMPLAINT
